706 S.E.2d 232 (2011)
In the Matter of D.J.E.L.
Appealed by: Tamika Dupree, Respondent-Appellant.
No. 518P10.
Supreme Court of North Carolina.
February 3, 2011.
Richard Croutharmel, Raleigh, for Dupree, Tamika.
Salam Skeen, DSS Attorney, for Guilford County DSS.
Michelle Wright, Attorney Advocate, for D.J.E.L.
Cassaman Logan, for Logan, Cassaman.
Mercedes O. Chut, for Guilford County DSS.
Margaret Rowlett, Greensboro, for D.J.E.L.
J. Douglas Henderson, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 10th of December 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*233 "Denied by order of the Court in conference, this the 3rd of February 2011."